           Case 1:18-vv-01840-UNJ Document 25 Filed 02/26/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1840V
                                         UNPUBLISHED


    GWENDOLYN LOVE,                                           Chief Special Master Corcoran

                         Petitioner,                          Filed: January 22, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Guillain-Barré Syndrome (GBS)
                        Respondent.


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for petitioner.

Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

       On November 30, 2018, Gwendolyn Love filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barré Syndrome as a result
of receiving the influenza (flu) vaccine on December 10, 2015. Petition at 1. Petitioner
further alleges that he received the vaccination in the United States, that her symptoms
began within forty-two (42) that she suffered the residual effects of her GBS for more
than six (6) months, and that neither she nor any other party has filed a civil action or
received compensation for her GBS. Id. at ¶¶ 2, 17-19. The case was assigned to the
Special Processing Unit of the Office of Special Masters.


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
        Case 1:18-vv-01840-UNJ Document 25 Filed 02/26/20 Page 2 of 2



        On January 21, 2020, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, Respondent “concluded that petitioner suffered the Table
injury of GBS following a flu vaccine within the Table time period, and there is not a
preponderance of the medical evidence that petitioner’s GBS was due to a factor
unrelated to the vaccination. The claim also meets the statutory severity requirements
because petitioner experienced sequelae of her GBS for more than six months.” Id. at 6
citing 42 C.F.R. § 100.3(a); 42 U.S.C. §§ 300aa-11(c)(1)(D)(i), 300aa-13(a)(1).
Respondent further agrees that “the scope of damages to be awarded is limited to
petitioner’s GBS and its related sequelae only.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                 s/Brian H. Corcoran
                                 Brian H. Corcoran
                                 Chief Special Master




                                           2
